DETAILED ACTION
This is an allowance of all claims filed on 02/23/2021. Claims 1-18 are pending. Claims 1, 7 and 13 have been amended. Claims 1-18 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitation: “creating a RAID group using the one or more RAID extents within the mapped RAID group having a similar endurance parameter and a similar predicted write capability; and reapportioning in an unequal fashion a write capability of one or more disk drives in order to create the RAID group.”
Closest prior art Colgrove et al. [US 2012/0079318] appears to teach a RAID storage system used for wear leveling, the controller determines a RAID layout based on current status of the device, similarity characteristics, etc.
Uehara et al. [US 2012/0254513] appears to teach update frequency of different extents are predicted and sent to memory units.
Klemm et al. [US 2008/0109601] appears to teach when RAID parameters change, the RAID device is restriped to create a new RAID group.
However, the prior arts on record do not appear to teach or fairly suggest reapportioning the write capability in an unequal fashion to create the RAID groups.
Based on this rationale, Claim 1 and its dependent claims 2-6 are allowed.
Independent Claim 7 and its dependent claims 8-12 are allowed under the same rationale of allowance of Claim 1.
Independent Claim 13 and its dependent claims 14-18 are allowed under the same rationale of allowance of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132